DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 11, 14, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "an upper surface of the riser" in Line 2 which renders the claim indefinite. Is there a new upper surface being defined or is the “an upper surface” of Claim 1 Line 4 being further limited?
Similarly, Claim 20 recites the limitation "an upper surface of the riser" in Line 2 which renders the claim indefinite. Is there a new upper surface being defined or is the “an upper surface” of Claim 12 Line 3 being further limited?
Claim 8 recites the limitation "seat comprises a sitting configuration and a bed configuration" which renders the claim indefinite. It is unclear how a seat can comprise a configuration since a configuration is not an additional element. Perhaps the seat is configured to move between the two configurations?
Claims 11, 14, and 15 use the term “approximately” which is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does going past the shell portion count as approximately? Does stopping short of the shell portion equal approximately? What about extending into the shell portion? The examiner suggests removing the work approximately since “reaches” still allows some wiggle room anyway.

Election/Restrictions
Applicant's election with traverse of Species VII in the reply filed on 01/12/2022 is acknowledged.  The traversal is on the ground(s) that Figure 8 encompasses all of the different species.  This is found persuasive. All 20 Claims will be examined on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henshaw (US 8118365 B2).
Henshaw discloses:
1. A passenger seat assembly for a vehicle comprising:
a riser (552) attached to an upper surface of a floor (204) of the vehicle, the riser comprising at least one door (as required by “a slide-out storage drawer 820 may be provided beneath the footrests and a flip open storage bin”; See Column 10 Line 39-40) for accessing an interior volume (512) of the riser;
a seat (504) attached to an upper surface (509) of the riser; and
at least one shell (514 or 506) portion attached to the upper surface of the riser, wherein at least a portion of the interior volume of the riser is a luggage storage volume (since luggage usually goes in overheard; “various storage compartments that allow for the elimination of over head bins” indicates the volume is for luggage; See Column 11 Line 1).

2. The passenger seat assembly of claim 1, wherein the at least one door is disposed on a lateral (front surface, See where 820 points in Fig. 7) surface of the riser.

3. The passenger seat assembly of claim 2, wherein the at least one door comprises a sliding door (front of 820 as shown in Fig. 7) that slides in a forward/aft direction of the vehicle (since 820 is “a slide-out storage drawer 820”; Column 10 Line 39).

4. The passenger seat assembly of claim 2, wherein the at least one door comprises a portion of a drawer that moves rectilinearly (“a slide-out storage drawer 820”; Column 10 Line 39) with respect to the riser.

5. The passenger seat assembly of claim 1, wherein the at least one door comprises a first door (door of 820) disposed on a lateral surface (front surface, See Fig. 7) of the riser and a second door (door of 822, which flips up, See Column 10 Line 40) located on an upper surface (509) of the riser.

6. The passenger seat assembly of claim 1, wherein the at least one shell portion (514/506) comprises a forward shell portion (530), a rear shell portion (518), and a divider panel (516, 532).

7. The passenger seat assembly of claim 1, wherein a height of the riser is more than 9" (“a height H4, 16 inches”; Column 8 Line 44).

8. The passenger seat assembly of claim 1, wherein the seat comprises a sitting configuration and a bed configuration (“upper seat 402 may be convertible to a generally horizontal sleeping position”; Column 8 Line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henshaw as applied to claims 1-8 above, and further in view of Bock (US 2011/0210205 A1).
Henshaw discloses the passenger seat assembly as described above including the  forward shell portion, a rear shell portion, and a divider panel as rejected regarding Claim 6 above and further discloses “providing a partition or privacy screen between passengers”, in Column 3 Line 20, but is silent on a stowed configuration or additional screens surrounding the seating arrangement.
Bock teaches a seating arrangement (31 in 5) having:
regarding Claims 9 and the end of 12,  further comprising at least one movable shade (71) including a stowed configuration (“raided position”; Paragraph [0113]) and at least one deployed configuration (“lowered position”; Paragraph [0113]);
Regarding Claims 10 and 13, wherein, in the stowed configuration, the at least one movable shade is retracted above a ceiling (into 69) of the vehicle;
Regarding Claims 11 and 14, wherein, in one of the at least one deployed configuration, the at least one movable shade extends from a ceiling of the vehicle and approximately reaches the at least one shell portion (See Figure 11, 71 extends down to center shell type divider at the level of bed 30);
and regarding Claim 15, wherein:
the at least one movable shade comprises a forward shade (22 toward right of Fig 3), a rear shade (22 toward left of Fig 3), and a center shade (71); and
in one of the at least one deployed configuration, (i) the forward shade extends from a ceiling of the vehicle and approximately reaches the forward shell portion (lower portion of 7b), (ii) the rear shade extends from the ceiling of the vehicle and approximately reaches the rear shell portion (lower portion of 7b), and (iii) the center shade extends from the ceiling of the vehicle and approximately reaches the divider panel (See Figure 11, 71 extends down to center shell type divider at the level of bed 30).
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the seating arrangement of Henshaw with the movable shades of Bock. The motivation for doing so would have been to allow “windows 17 have retractable blinds 21 so that the passenger occupants can selectively create an open compartment which facilitates visual. interaction with other compartments 5 in the cabin or a more private closed compartment 5” as described in Paragraph [0119] of Bock. Please note, 21 is mistakenly used in the specification instead of element 22 from the drawings.
Claims 16-20 are rejected exactly as recited above regarding Claims 7, 1, 2, 3, and 5 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642